Citation Nr: 0703174	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent prior to May 17, 2001, and in excess of 40 percent 
from that date for lumbar spondylosis with degenerative disc 
disease, on appeal from the initial grant of service 
connection.  

2.  Entitlement to a compensable disability rating prior to 
August 23, 2002, and a rating in excess of 10 percent from 
that date for dorsal spondylosis with degenerative disc 
disease, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to 
October 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  Prior to May 17, 2001, the veteran's low back disability 
was manifested by 
slight limitation of motion of the lumbar spine, no 
demonstrable muscle spasm on extreme forward bending, no loss 
of unilateral spine motion in standing position, no radicular 
pain, and no neurological abnormalities.  

2.  From May 17, 2001, the veteran's low back disability was 
manifested by chronic low back pain, occasional pain in his 
lower extremities, no periods of acute signs and symptoms of 
intervertebral disc syndrome, and no significant neurological 
abnormalities. 

3.  The veteran now experiences difficulty in standing, 
sitting and walking for extended periods of time, has 
difficulty in bending and stooping, is unable to climb or 
lift more than 10 pounds and is no longer employed, but he is 
able to perform unassisted the activities of daily life, 
perform tasks around his sister's home, and walk without the 
use of any assistive device.  

4.  The veteran's upper back disability has not been 
manifested by limitation of motion, neurological 
abnormalities, or complaints of upper back pain.    



CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial disability 
rating in excess of 10 percent prior to May 17, 2001, and in 
excess of 40 percent from that date for lumbar spondylosis 
with degenerative disc disease.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.21, 
4.40, 4.71a, 4.120 to 4.130, Part 4, and Diagnostic Codes 
5235 to 5243 (2006); 38 C.F.R. § 4.71a and Diagnostic Codes 
5003, 5285 to 5295 (2003); 38 C.F.R. § 4.71a, 4.120 to 4.130, 
and Diagnostic Codes 5003, 5285 to 5295 (2002).  
 

2.  The criteria have not been met for an initial compensable 
disability rating prior to August 23, 2002, and a rating in 
excess of 10 percent from that date for dorsal spondylosis 
with degenerative disc disease.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.21, 
4.40, 4.71a, Part 4, and Diagnostic Codes 5235 to 5243 
(2006); 38 C.F.R. § 4.71a, 4.120 to 4.130, and Diagnostic 
Codes 5003, 5285 to 5295 (2003); 38 C.F.R. § 4.71a, 4.120 to 
4.130, and Diagnostic Codes 5003, 5285 to 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2002, the RO granted service connection for the 
veteran's lumbar spondylosis with degenerative disc disease 
(low back disability) and assigned a 10 percent disability 
rating, and granted service connection for the veteran's 
dorsal spondylosis with degenerative disc disease (upper back 
disability) and assigned a noncompensable disability rating.  
The veteran filed a timely notice of disagreement in 
June 2002.   Thereafter, the RO increased the veteran's 
disability rating for his low back disability to 40 percent 
from May 17, 2001, and increased the veteran's disability 
rating for his upper back disability to 10 percent from 
August 23, 2002.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  


Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally, 38 C.F.R. 
§§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the period 
beginning with the filing of the claim must be considered and 
a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, the RO has assigned staged ratings appropriately, so 
no additional stages must be created and no increased ratings 
are warranted.  

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  On appeal, the diagnostic code for 
degenerative arthritis and all the diagnostic codes for spine 
disabilities that might permit an increased rating must be 
examined to determine whether the rating for the veteran's 
back disabilities should be increased.  

But the spine disability rating criteria have changed twice 
during the course of the claim.  The first version of the 
rating criteria was in effect prior to September 23, 2002.  
See 38 C.F.R. § 4.71a (2002).  Since it was in effect when 
the veteran's claim was filed in December 1997, it is 
applicable in evaluating the veteran's condition from the 
claim filing date forward.  The second version of the spine 
rating criteria became effective September 23, 2002, and is 
applicable in evaluating the veteran's condition only from 
that date forward.  See 38 C.F.R. § 4.71a (2003).  The third 
version of the spine rating criteria, which became effective 
September 26, 2003,  provides rating criteria that is used in 
evaluating the whole spine.  Thus, from September 26, 2003, 
forward, the two disabilities will not be treated separately 
for rating purposes.  Rather, the condition of the low back 
and upper back will be rated using the General Rating Formula 
for Diseases and Injuries of the Spine and the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a (2006).  For periods where 
the various versions of the spine rating criteria overlap, 
the higher/highest rating will be assigned.   

Although all of the spine rating criteria must be analyzed in 
evaluating the veteran's low back disability, some diagnostic 
codes of the first version and second version of the spine 
rating criteria are clearly inapplicable.  Neither the low 
back nor the upper back disabilities involves the cervical 
spine (DCs 5287, 5290) or sacro-iliac (DC 5294), and there is 
no evidence in the record of a vertebra fracture (DC 5285) or 
ankylosis (DCs 5286, 5289).  38 C.F.R. § 4.71a (2002); 
38 C.F.R. § 4.71a (2003).   And under the first and second 
versions of the spine rating criteria, the dorsal spine 
criteria (DCs 5288, 5291) are not applicable to the low back 
disability just as the lumbar spine criteria (DCs 5289, 5292, 
5295) are not applicable to the upper back disability.  
38 C.F.R. § 4.71a (2002); 38 C.F.R. § 4.71a (2003).   

As for the third version of the spine rating criteria, which 
rates the spine disabilities of all segments together, at the 
time it became effective, the veteran's low back disability 
had been assigned a 40 percent disability rating and the 
upper back disability had been assigned a 10 percent rating.  
With the exception of the rating criteria for intervertebral 
disc syndrome, discussed below, the only rating higher than 
those assigned is based on ankylosis, which is not manifest 
by this veteran's disabilities.  38 C.F.R. § 4.71a (2006) 
(General Rating Formula for Diseases and Injuries of the 
Spine).  Thus, under the third version, only intervertebral 
disc syndrome must be addressed.  

Accordingly, on appeal, to determine whether a rating higher 
than what was assigned by the RO is warranted, the first and 
second versions of the spine rating criteria for degenerative 
arthritis, the first and second versions of the spine rating 
criteria for lumbosacral strain, and all three versions of 
the intervertebral disc syndrome criteria will be analyzed .  

Degenerative arthritis of the spine

The rating criteria for degenerative arthritis are identical 
in the first and second versions of the spine rating 
criteria.  38 C.F.R. § 4.71a (DC 5292) (2002); 38 C.F.R. 
§ 4.71a (DC 5292) (2003).   Diagnostic Code 5003 provides 
that degenerative arthritis, established by X-ray, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a (2003).  The veteran's X-rays 
establish degenerative arthritis of the lumbar spine.  
Diagnostic Code 5292 provides that limitation of motion of 
the lumbar spine will be rated 10 percent for slight 
limitation, 20 percent for moderate limitation, and 
40 percent for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a (DC 5292) (2002); 38 C.F.R. § 4.71a 
(DC 5292) (2003).  Since the highest rating available under 
these criteria is a 40 percent rating, no increase is 
possible for the second staged rating because the disability 
is already assigned the maximum rating under that diagnostic 
code.  

With respect to the first staged rating, since the RO 
assigned a 10 percent rating for the low back disability for 
the period before May 17, 2001, the evidence must be examined 
to see whether the veteran's condition at that time revealed 
moderate or severe limitation of motion of the lumbar spine, 
warranting an increase.  No medical treatment records for the 
period after the claim was filed and before May 2001 contain 
complaints of limited motion.  The only range of motion 
information in the record prior to May 2001 is in various 
inservice treatment records between 1980 and 1982 that 
describe normal range of motion for the lumbar spine.  On 
May 14, 2001, the veteran sought treatment for his low back 
because he had recently injured his back.  On that day, he 
had severe limitation of forward motion.  On his follow-up 
visit 8 days later, the veteran reported that he was 
50 percent improved.  No limitation of motion measurements 
are noted in the follow-up treatment notes but the examiner 
recorded there were no objective findings on examination 
physically.  The veteran's later range of motion measurements 
were not severe.  No rating increase should be based on that 
one day's measurement, which reflects the temporary symptoms 
of an acute injury rather than the general condition of the 
veteran's disability.  For the period prior to May 17, 2001, 
an increased rating is not warranted under DC 5292, under 
both the first and the second versions of the spine rating 
criteria.  The low back ratings assigned by the RO will not 
be increased based on the criteria to evaluate degenerative 
arthritis of the lumbar spine. 

The veteran's X-rays also establish degenerative arthritis of 
the dorsal spine.  A noncompensable rating is assigned for 
the slight limitation of motion of the dorsal spine and a 
10 percent rating is assigned for both a moderate and severe 
limitation of motion for the dorsal spine.  38 C.F.R. § 4.71a 
(DC 5292) (2002); 38 C.F.R. § 4.71a (DC 5292) (2003).  Prior 
to August 23, 2002, there were no range of motion 
measurements explicitly for the dorsal spine.  The 
measurements for the lumbar spine, however, generally 
reflected full range of motion.  Thus, the evidence does not 
warrant a compensable rating prior to August 23, 2002.  As 
for the period after August 23, 2002, the RO assigned a 
10 percent rating, which is the maximum rating available 
under the degenerative arthritis diagnostic code under the 
first and second versions of the spine rating criteria.  
Thus, no increase for the rating of the upper back is 
warranted under DC 5292.  38 C.F.R. § 4.71a (DC 5292) 
(2002); 38 C.F.R. § 4.71a (DC 5292) (2003).  

Lumbosacral strain

The criteria for rating lumbosacral strain are identical in 
the first and second versions of the spine rating criteria.  
38 C.F.R. § 4.71a (DC 5295) (2002); 38 C.F.R. § 4.71a (DC 
5295) (2003).  Since the highest rating under these criteria 
is a 40 percent rating, and a 40 percent rating was assigned 
for the second staged rating, an increased rating for the 
period from May 17, 2001, is not available under DC 5295.  

With respect to the period prior to May 17, 2001, for which a 
10 percent rating had been assigned by the RO, DC 5295 
provides that a 20 percent rating is to be assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of unilateral lateral spine motion in 
standing position.  38 C.F.R. § 4.71a (DC 5295) 
(2002); 38 C.F.R. § 4.71a (DC 5295) (2003).  The only 
evidence of muscle spasms prior to May 17, 2001, is one 
treatment note three days before that date.  The treatment 
records indicating that the veteran was experiencing muscle 
spasms on May 14, 2001, but on the follow-up visit 8 days 
thereafter, the notes record the absence of muscle spasms, 
and no examiner ever again notes muscle spasms.  An increase 
based on this acute and transitory event of muscle spasms 
that the veteran was experiencing right after injuring his 
back is not warranted.  Thus, no increase of the veteran's 
low back disability rating on the basis of the lumbosacral 
strain criteria is warranted.  

Intervertebral Disc Syndrome under DC 5293 (2002)

The criteria for rating intervertebral disc syndrome have 
changed three times.  Compare 38 C.F.R. § 4.71a (DC 5293) 
(2002) with 38 C.F.R. § 4.71a (DC 5293) (2003) and 38 C.F.R. 
§ 4.71a (DC 5243) (2006).  The criteria under the first 
version of the spine rating criteria will be applied to both 
stages of both disabilities.  But because their respective 
effective dates fall after the beginning of the second staged 
rating period for both back disabilities, the criteria under 
the second and third versions of the spine rating criteria 
will be applied only to the second staged rating of the 
disabilities.  

As relevant here, under the first version of DC 5293, a 
20 percent rating is assigned for moderate intervertebral 
disc syndrome with recurring attacks, a 40 percent rating is 
assigned for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief, and a 60 percent 
rating is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a (DC 5293) (2002).  

With respect to the low back disability, for the period 
before May 17, 2001, the evidence does not establish moderate 
intervertebral disc syndrome.  At the time the veteran filed 
his claim, his December 1997 examination at the VA hospital 
reflected normal range of motion of his low back with normal 
neurological findings and no tenderness.  In March 1998, the 
veteran went to a VA emergency room complaining of lower back 
pain with shooting pains down his leg.  While he had pain at 
75 degrees for straight leg raising (SLR), his reflexes were 
normal and the examiner determined there was no radicular 
pain.  The veteran was referred to his primary care provider.  
He attended physical therapy a few times in 1998, but in 
March 1999, the veteran was discharged from the physical 
therapy program due to lack of attendance.  The veteran was 
treated with massage, hot packs, electrical stimulation, and 
pelvic traction.  No neurological symptoms were noted.  No 
notes about an "attack" of intervertebral disc syndrome 
appear in the record during the period of the first staged 
rating.  In the absence of any neurological findings for this 
period, and given no evidence of recurring attacks, no 
increased rating for the low back disability is warranted for 
the first staged rating under DC 5293.   

As for the period after May 17, 2001, there is much more 
evidence in the record about the veteran's low back 
condition.  While the veteran frequently complained of pain 
in his lower back and pain in his lower extremities, the 
examiners after May 17, 2001, found no significant 
neurological abnormalities.  See February 2002 C&P Spine exam 
(no noticeable kyphosis, no scoliosis, no spondylolysis; able 
to stand erect; from time to time has pain in his legs); 
June 2002 SSA exam (neurological intact; no muscle atrophy or 
weakness, SLR negative bilaterally; deep tissue reflexes 2+ 
or 3+ throughout; heel/toe intact); November 2002 C&P 
neurological exam (neurological exam unremarkable; no 
bowel/bladder control problems; motor strength & tone full 
and equal in all extremities; deep tendon reflexes intact and 
symmetrical; intact sensory exam for light touch, pinprick, 
vibratory, and position senses; normal gait; heel/toe walking 
ability; on rare occasions, pain radiates to both legs); 
October 2005 Bone and Joint Clinic exam (no atrophy in 
calves/thighs; sitting SLR no difficulty bilaterally but 
supine SLR positive at 60 degrees bilaterally; gait with no 
limp or external support; no sensory or skin changes in lower 
extremities; good pulses in both feet); April 2006 C&P spine 
exam (no bladder/bowel loss of control; no focal strength 
deficits noted; reflexes and sensation intact to lower 
extremities; supine SLR without radicular pain bilaterally).  

Some evidence suggestive of neurological effects from 
degenerative disc disease does appear in the record.  See 
May 14, 2001 exams by Dr. P. (SLR positive for severe back 
pain at 90 degrees bilaterally; knee and ankle jerks absent; 
signs of psychomotor retardation; left lumbar scoliosis; 
severe pain in lower back, buttocks, and both legs; walks 
with semi-rigid back); November 2002 spine exam (pain in legs 
from time to time with no neurological tests recorded); 
October 2005 Bone and Joint Clinic exam (veteran reports pain 
in calves and both legs with occasional numbness; supine SLR 
positive at 60 degrees bilaterally; knee and ankle jerks 0/4 
bilaterally); April 2006 C&P spine exam (at times, veteran 
reports pain as well as numbness in his legs).  But except 
for the veteran's report of pain in his legs, these symptoms 
are not "persistent."  Moreover, the handwritten notes from 
Dr. P's May 2001 exam indicate that the veteran had not been 
treated for his lower back pain for some time and had just 
had a recent injury.  This report reflects an acute and 
transitory condition that had improved by the veteran's 
follow-up visit.  See May 22, 2001 exam by Dr. P (no 
objective findings on examination physically; minimally 
localized tenderness but no spasm; signs of psychomotor 
retardation and moved very slowly; veteran reports 50 percent 
improved).  At the follow-up visit, Dr. P viewed the 
veteran's MRI, examined him, and recommended exercise.  And, 
as discussed above, with the exception of the first exam by 
Dr. P, there is no demonstrable muscle spasm in any of these 
examinations.  

It is not expected that all cases will show all of the 
criteria in a rating schedule.  38 C.F.R. § 4.21.  And if 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Moreover, when the evidence in 
support of a claim and against that claim is in approximate 
balance, the veteran should be given the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  But 
here, given the findings of an unremarkable neurological 
examination, the lack of evidence of nerve damage, and the 
lack of evidence that there are attacks of pain rather than 
steady pain, the evidence against pronounced intervertebral 
disc syndrome outweighs the evidence to support such a 
rating.  Thus, the benefit of the doubt doctrine does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit 
of the doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  On this record, the evidence 
does not warrant an increased rating for low back pain on the 
basis of DC 5293 of the first version of the intervertebral 
disc syndrome criteria.  38 C.F.R. § 4.71a (2002).  

Nor is an increase rating available for the veteran's upper 
back disability under the first version of DC 5293.  During 
the entire claim period, there are no neurological findings 
whatsoever relating to the veteran's dorsal spine.  In fact, 
the record contains no evidence of pain with respect to the 
veteran's upper back.  All pain complaints are either related 
to the veteran's low back or related to his 
non-service-connected arthritis of the shoulders.  In the 
absence of symptoms of pain or neurological findings relating 
to the upper back, no increased rating is available under the 
first version of DC 5292 for the period prior to August 23, 
2002, or from that date forward. 


Intervertebral Disc Syndrome under DC 5293 (2003)

An increase is not warranted for either of the veteran's back 
disabilities under the second version of the intervertebral 
disc syndrome criteria.  Since DC 5293 (2003) is applicable 
only to the period from September 23, 2002, forward, it is 
not applicable to the first staged rating period (prior to 
May 17, 2001) for the low back disability or to the first 
staged rating period (prior to August 23, 2002) for the upper 
back disability.  

DC 5293 provides alternative methods for evaluating a back 
disability and whichever method results in the higher 
evaluation should be used.  38 C.F.R. § 4.71a, DC 5293 (first 
paragraph) (2003).  One method is to evaluate the disability 
on the basis of total duration of incapacitating episodes 
over the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (first 
paragraph) (2003).  For purposes of evaluations under this 
method, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician.  38 C.F.R. 
§ 4.71a, DC 5293 (note (1)) (2003).  If the veteran 
experiences incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, a rating of 20 
percent is assigned; if he experiences incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a rating of 60 percent is assigned.  Id.  
Here, with respect to both back disabilities, there is no 
evidence of incapacitating episodes, as defined in the rating 
schedule.  No increased rating is available for either back 
disability under the first method of evaluating 
intervertebral disc syndrome under DC 5293 (2003).  

The second method for evaluating intervertebral disc syndrome 
under the second version of the spine rating criteria is to 
evaluate its chronic orthopedic and neurological 
manifestations individually and combine those ratings along 
with evaluations for all other disabilities.  38 C.F.R. 
§ 4.71a, DC 5293 (first paragraph) (2003).  As discussed 
above, by examining the orthopedic manifestations, the 
veteran's rating for his low back disability is 40 percent 
and the rating for his upper back disability is 10 percent, 
and no increase is warranted under the applicable 
degenerative arthritis or spine diagnostic codes.  

As for the neurological portion of the rating, as discussed 
above, the veteran's neurological signs and symptoms are 
neither chronic nor significant.  See DC 5293 (2003) (chronic 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are constantly present, or nearly 
constantly present, must be combined with chronic orthopedic 
manifestations under the second method of evaluating 
intervertebral disc syndrome); General Rating Formula for 
Diseases and Injuries of the Spine (note (1) after the 
formula provides that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, must be separately evaluated under an 
appropriate diagnostic code) (2005).  There are no 
neurological signs or symptoms of the veteran's low back or 
upper back that warrant a separate rating.  See Neurological 
Conditions and Convulsive Disorders, 38 C.F.R. § 4.120 to 
§4.130 (2006).  Thus, for both back disabilities, no 
increased rating is warranted under the second method of 
evaluating intervertebral disc syndrome under DC 5293 (2003).    

Intervertebral Disc Syndrome under DC 5243 (2006)

The rating criteria for intervertebral disc syndrome under 
the third version of the spine rating criteria is exactly the 
same as under the second version, except that a different 
diagnostic code is used (DC 5243) and all segments of the 
spine are rated together.  38 C.F.R. § 4.71a (2006) (General 
Rating Formula for Diseases and Injuries of the Spine & note 
(6)).  As relevant here, the criteria are applied for the 
dorsal and lumbar spine disabilities together.  Yet, for the 
same reasons as discussed for the second version of the spine 
rating criteria, no increase is warranted under DC 5243 of 
the third version of the spine rating criteria.  The record 
contains no evidence of incapacitating episodes for which a 
physician has prescribed bed rest.  As discussed earlier, 
when the chronic orthopedic symptoms are evaluated, no 
increase is warranted.  And the neurological signs and 
symptoms are neither chronic nor significant enough to 
warrant separate neurological ratings.  No increased rating 
for intervertebral disc syndrome is therefore established on 
this record.  

General Principles

Some principles must be considered regardless of which 
version of the criteria is applied.  A disability of the 
musculoskeletal system is primarily the inability, due to 
damage, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  Thus, functional loss due to 
pain and weakness must be considered in evaluating the 
disability because a part which becomes painful on use must 
be regarded as seriously disabled.  Id.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (disability ratings should 
reflect the veteran's functional loss due to fatigability, 
incoordination, endurance, weakness, and pain).  Since there 
is no evidence of pain, functional limitation, weakness, 
fatigability, or incoordination related to the veteran's 
upper back, these principles will be discussed only with 
respect to the low back disability.  

There is no evidence that the veteran experiences periods of 
flare-ups concerning his low back pain. The record reflects 
that the veteran experiences relatively steady pain, which he 
states fluctuates daily from a score of 6 to 8 (out of 10).  
It interferes with his sleep because it is difficult for him 
to find a comfortable position for more than a few hours.  
The veteran gets some relief with medication, but he still 
experiences pain.  

As for functional loss, the veteran is able to perform the 
activities of daily living.  He walks without any assistance.  
He works a little around his sister's house.  On the other 
hand, he can no longer climb, he can lift only 10 pounds, he 
has difficulty standing, sitting and walking for extended 
periods, and he has difficulty bending and stooping.  The 
veteran must take breaks from whatever he is doing to move 
his back.  The veteran stopped working in a job that required 
heavy lifting and stretching and took a job as a store clerk. 
There is conflicting evidence about why he stopped working 
there.  While he has stated that the pain was too bad to 
continue working in the store, he told one examiner that he 
lost that job because of his drinking and another examiner 
noted that he left that job for reasons unrelated to his 
back.  In any event, he was granted disability compensation 
from Social Security as of December 2001 based on his two 
back disabilities and non-service-connected arthritis in his 
shoulders and peptic ulcer.  This evidence indicates that the 
veteran's low back disability has caused some functional 
loss.  

Yet, on this record, an increased rating on the basis of his 
functional limitation and pain is not warranted.  As 
discussed above, for the period prior to May 17, 2001, 
although the veteran manifested full range of motion and was 
still able to work, he was assigned a 10 percent rating on 
the basis of the X-rays that showed osteoarthritis and mild 
symptoms (mostly pain) associated with degenerative disc 
disease.  Given the lack of evidence showing functional 
limitations before May 17, 2001, a 10 percent rating for the 
veteran's low back disability adequately compensates the 
veteran for his pain and functional losses.   

As for the period from May 17, 2001, the record does show 
that the veteran's pain is more severe and more constant and 
it has resulted in greater functional loss than in the first 
staged rating period.  But the veteran was assigned a 
40 percent rating for his low back for that period, without 
fitting squarely within the 40 percent rating criteria.  
Under the first and second versions of the spine rating 
criteria, a 40 percent rating is to be assigned to severe 
limitation of lumbar spine motion under DC 5292 (2002).  
38 C.F.R. § 4.71a (2002); 38 C.F.R. § 4,71a (2003).  Using 
the third version of the rating criteria for limitation of 
motion, a 40 percent rating is to be assigned if the back 
disability manifests itself by limitation of forward flexion 
measuring 30 degrees or less.  38 C.F.R. § 4.71a (2006) (DC 
5242).  While the veteran once had a limitation of motion 
measurement of 20 degrees (October 2005 Bone & Joint Clinic 
exam), his flexion measurements after May 17, 2001, typically 
ranged from 80 to 85 during that period, which reflect only a 
slight limitation of motion.  Thus, the assignment of a 
40 percent rating reflects compensation for the veteran's 
pain and functional limitations experienced during that 
staged rating period.  Accordingly, the assigned staged 
ratings adequately compensate the veteran for the loss of 
function and the pain he experiences.  See 38 C.F.R. § 4.40; 
DeLuca v. Brown, supra.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's January 2005 letter describing the evidence needed 
to support the veteran's increased rating claims was mailed 
after the November 2004 remand from the Board, and well 
before the June 2006 rating decision granting a partial 
increased rating was issued.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence might be helpful in 
establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  While that letter did not address what evidence was 
necessary with respect to the effective dates of awards or 
the rating criteria for spine disabilities, that information 
was sent to the veteran in June 2006, four months before the 
appeal was certified again to this Board.  In response to 
that letter, the veteran indicated that he had no more 
evidence to submit.  Since the veteran had a meaningful 
opportunity to participate in the adjudication process, he 
was not prejudiced by the delay in receiving that notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records, all medical treatment 
records from the VA facility he identified, and all private 
treatment records for which the veteran provided 
authorizations.  VA also assisted the veteran by giving him 
four C&P examinations and providing him with an opportunity 
to present sworn testimony at a hearing.  


ORDER

An initial disability rating in excess of 10 percent prior to 
May 17, 2001, and in excess of 40 percent from that date for 
lumbar spondylosis with degenerative disc disease is denied.   

An initial compensable disability rating prior to August 23, 
2002, and a disability rating in excess of 10 percent from 
that date for dorsal spondylosis with degenerative disc 
disease is denied.  



___________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


